Citation Nr: 9925387	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  99-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to non- service connected pension, to include 
extra- schedular entitlement to pension under the provisions 
of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from August 1967 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to non- service 
connected pension, to include extra- schedular entitlement to 
pension under the provisions of 38 C.F.R. § 3.321(b)(2).

The Board notes that, in September 1998, the RO received a 
letter addressed from the appellant to Congressman C.W. Bill 
Young in which the appellant appeared to voice his 
dissatisfaction with his VA evaluation of his service 
connected hearing loss disability.  The RO granted service 
connection for bilateral hearing loss and tinnitus in July 
1998, and assigned a 0 percent and 10 percent disability 
rating, respectively.  This issue is referred to the RO for 
clarification as to whether the appellant intended this 
letter to constitute a Notice of Disagreement (NOD) with the 
RO's July 1998 rating decision.  See 38 C.F.R. §§ 20.201, 
20.300 (1998).

REMAND

In a letter dated in August 1999, the appellant indicated his 
desire for a personal hearing before a member of the Travel 
Board at the St. Petersburg, Florida, Regional Office.

Accordingly, the case is again REMANDED for the following 
action:

The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Travel Board at the St. Petersburg, Florida, 
Regional Office.  Notice should be sent to the 
appellant and to his representative, in accordance 
with applicable regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


